J-S34004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

STEVEN ANDREW FURIN

                            Appellant                 No. 694 WDA 2013


            Appeal from the Judgment of Sentence March 22, 2013
              In the Court of Common Pleas of Bedford County
             Criminal Division at No(s): CP-05-CR-0000366-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OTT, J.

MEMORANDUM BY OTT, J.:                               FILED AUGUST 29, 2014

        Steven Andrew Furin appeals from the judgment of sentence entered

March 22, 2013, in the Bedford County Court of Common Pleas. Furin was

sentenced to a term of 18 months                                         nolo

contendre to one count of indecent exposure.1 Contemporaneous with this



and an Anders brief.         See Anders v. California, 386 U.S. 738 (1967);

Commonwealth v. McClendon

Anders

discretionary aspects of his sentence. For the reasons set forth below, we

                                               aw.
____________________________________________


1
    18 Pa.C.S. § 3127(a).
J-S34004-14



        Furin was charged with indecent exposure, open lewdness and

disorderly conduct,2 following a verbal altercation with another man on July

12, 2012, during which he yelled obscenities and exposed his genitals in the

presence of a five-year-old child. On the day scheduled for jury selection,

Furnin entered a negotiated plea of nolo contendre to one count of indecent



dismissal of the remaining charges.            On March 22, 2013, the trial court



followed.

        When    direct   appeal     counsel    files   a   petition   to   withdraw   and

accompanying Anders brief, we must first examine the request to withdraw

before    addressing     any   of   the   substantive      issues     raised   on appeal.

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007). Here,

our review of the record reveals that counsel has substantially complied with

the requirements for withdrawal outlined in Anders, supra, and its

progeny.3 Moreover, the record contains no additional correspondence from

____________________________________________


2
    18 Pa.C.S. §§ 3127(a), 5901, and 5503(a)(3), respectively.
3
  Specifically, counsel filed a petition for leave to withdraw, in which she
states her belief that the appeal is wholly frivolous, filed an Anders brief
pursuant to the dictates of Commonwealth v. Santiago, 978 A.2d 349,
361 (Pa. 2009), furnished a copy of the Anders brief to Furin and advised
Furin of his right to retain new counsel or proceed pro se. Commonwealth
v. Ferguson, 761 A.2d 613, 616 (Pa. Super. 2000).




                                           -2-
J-S34004-14



Furin.     Accordingly, we will proceed to examine the record and make an

independent determination of whether the appeal is wholly frivolous.

         The   first issue   presented in the       Anders    brief challenges the



discretionary aspects of a sentence is not absolute, in order to reach the

merits of such a claim, this Court must first determine:

         (1) whether appellant has filed a timely notice of appeal; (2)
         whether the issue was properly preserved at sentencing or in a
         motion to reconsider and modify sentence; (3) whether
         appellant's brief has a fatal defect; and (4) whether there is a
         substantial question that the sentence appealed from is not
         appropriate under the Sentencing Code.

Commonwealth v. Dunphy, 20 A.3d 1215, 1220 (Pa. Super. 2011)

(footnotes     omitted).      Here,   Furin   has   not   satisfied   the   procedural

prerequisite for our review since he failed to raise his challenge either during

the sentencing hearing, or in a timely filed motion for reconsideration of

sentence. Accordingly, it is waived for our review. See Commonwealth v.

Trinidad, ___ A.3d ___, 2014 PA Super 78, *7 (Pa. Super. 2014).

         Next, the Anders

plea.
         A defendant wishing to challenge the voluntariness of a guilty
         plea on direct appeal must either object during the plea colloquy
         or file a motion to withdraw the plea within ten days of
         sentencing. Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i). Failure to
         employ either measure results in waiver. Commonwealth v.
         Tareila, 895 A.2d 1266, 1270 n. 3 (Pa.Super.2006).

Commonwealth v. Lincoln, 72 A.3d 606, 609-610 (Pa. Super. 2013),

appeal denied, 87 A.3d 319 (Pa. 2014). Here, again, Furin neither objected

                                         -3-
J-S34004-14



to his plea during the plea hearing, nor filed a motion to withdraw his guilty

plea. Therefore, his challenge is now waived.



appeal is wholly frivolous, we affirm the judgment of sentence and grant
                                    4



       Judgment of sentence affirmed.            Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2014




____________________________________________


4
  Were we to conclude that the claims presented in the Anders brief were
not waived, we would, nevertheless, affirm on the basis of the well-reasoned
opinion of the Honorable Travis W. Livengood. See Trial Court Opinion,
6/18/2013, at 1-3.



                                           -4-